ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: The respondent was convicted of drunk driving in 1993 and 1998 in Marion County. The more recent conviction was *590charged as a felony, but judgment was entered as a class A misdemeanor.
Violations: The respondent violated Ind.Professional Conduct Rule 8.4(b), which prohibits attorneys from committing a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects.
Discipline: Six-month suspension stayed fully upon compliance with terms of 24-month probation, as set forth in Statement of Circumstances and Conditional Agreement for Discipline.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. The respondent is hereby suspended from the practice of law in this state, effective April 30, 2002, for a period of six months, with that suspension stayed fully if the respondent complies for the following 24 months with the terms of his probation as set forth in the Statement of Circumstances and Conditional Agreement for Discipline. Upon successful completion of the 24-month probation, the respondent shall be fully reinstated to the practice of law in Indiana, subject to the requirements of Admis.Disce.R. 23(17.1). If the respondent violates any terms of his probation, he shall be required to serve the six-month suspension, at the conclusion of which he may seek reinstatement pursuant to Ad-mis.Dise.R 28(4). Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission; to the hearing officer; and to all other entities as provided in Admis.Dise.R. 23(@B)(d).
All Justices concur.